Citation Nr: 1530123	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-44 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sleep disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a disability manifesting as wrist pain and numbness, to include carpal tunnel syndrome and a nerve disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to September 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2014, the Board reopened the Veteran's claim for service connection for a disability manifesting as bilateral wrist pain and numbness; at that time, it was phrased as a claim to service connect bilateral carpal tunnel syndrome.  In November 2014, the Board referred the issue of service connection for a nerve disability of the upper extremities other than carpal tunnel syndrome.  The Board notes that the Veteran's February 2009 claim lists "wrist problems."  Accordingly, the Board has now broadened the scope of his claim to include any disability manifesting as wrist pain and numbness, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran had a personal hearing before the undersigned Veterans Law Judge in May 2015.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a sleep disorder was denied in a July 2007 rating decision, and he did not timely appeal that decision.  The evidence associated with the claims file since then relates to unestablished facts necessary to substantiate the claim, and it is reopened.

2.  The Veteran's sleep disorder and nerve disease are caused by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  New and material evidence has been received, and the claim of entitlement to service connection for a sleep disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.1100 (2014).

2.  The criteria for service connection of a sleep disorder and nerve disease are met.  38 U.S.C.A. §§ 1110, 5107(b), 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions that are not timely appealed are final.  38 U.S.C.A. § 7104(b)  (West 2014); 38 C.F.R. §§ 20.1100 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  
38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claim was initially denied in a July 2007 rating decision because he did not have, at that time, a sleep disorder separate from the sleep impairment caused by his PTSD symptoms.  He did not appeal that decision and it is considered final.  Since that time, evidence has been received that shows he has a current diagnosis.  As this evidence raises the possibility of substantiating the claim, it is reopened.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a) (2011).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In regard to his service connection claims, the Veteran submitted evidence from his treating physician from May 2015 that shows that he has insomnia and disturbed sleep secondary to his PTSD.  The sleeping disorders and PTSD symptoms jointly caused the Veteran's cryptogenic nerve pain the bilateral wrists.  As both of these disabilities are shown to be related to service, service connection is granted.








ORDER

The claim of entitlement to service connection for a sleep disorder is reopened.

Service connection for a sleep disorder and a nerve disorder of the bilateral wrists is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


